 360DECISIONSOF NATIONALLABOR RELATIONS BOARDTampa Bay Area Glazing Contractors Association,Inc.,et al.'and Glaziers Local UnionNo. 1772,International Brotherhood of Painters and AlliedTrades,AFL-CIO,Petitioner.Case 12-RC-5147February 22, 1977DECISION ON REVIEW ANDDIRECTION OF ELECTIONSBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn September 27, 1976, the Regional Director forRegion 12 issued a Decision and Direction ofElections in single employerunits.Thereafter onOctober 9, 1976, the Petitioner filed a request forreview of the Decision and Direction of Elections.OnOctober 19, 1976, PPG Industries, Inc. (Tampa), andPPG Industries, Inc. (St. Petersburg), filed a state-ment in opposition to Petitioner's request for review.On October 22, 1976, the Board, by telegraphic order,granted review and stayed the elections pendingdecision on review. Thereafter, the parties filed briefswith the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board considered the entire record in this case2with respect to the issues under review and makes thefollowing findings:Except for the Tampa Bay Area Glazing Contrac-torsAssociation, Inc. (hereafter referred to as theAssociation), the Employers named in the petitionare engaged in the construction phases of the glazingindustry in the greater Tampa-St. Petersburg-Lake-land area of Florida. Since at least 1962 a varyinggroup of glazing contractors, including some of theEmployers here involved, has been represented incontract negotiations with Local 1772 by successivejoint bargaining committees, each created on anadhocbasis to negotiate a specific contract. The degreeto which the group has varied from year to year isillustratedby the fact that, of the 13 Employerssignatory to the currentagreement,atmost 6 haveconsistently authorized a committee to bargain forthem in every negotiation since 1967.At the end of contract negotiations, when thebargaining parties had reached agreement, the UnioniThe other employers listed in the petition are. Volunteer GlazingCompany,Inc; Silvernail Glass and Manufacturing Co ,; Sunstate GlassCompany; PPG Industries,Inc. (St.Petersburg);PPG Industries, Inc(Tampa);McMullen Glass,Inc ; Harmon Glass of Florida,Inc ; CentralGlass and Window,Central Glass Company, Inc., Cee Bee Glass Service,Inc ;CapitolGlass Specialities,Inc.;American Glass Industries, IncSouthern Window Erectors, Inc.2Petitionermoved to clarify its brief,stating that a reference to "8(d)notices" should be a reference to certain letters dated July 6, 1976, sent by the228 NLRB No. 35and each Employer would execute a separate agree-ment identical in its terms to the others. In addition,other glazing contractors, who had not authorized thecommittees to represent them, later adopted andexecuted their own copies of the contract with Local1772.The Petitioner seeks a multiemployer unit of the 13Employers who signed the 1974 collective-bargainingagreement. The Petitioner agreed, however, to partic-ipate in elections in single-employer units should theBoard find such units appropriate. The RegionalDirector found, and the Employers agreed, that amultiemployer unit would be inappropriate becausethe collective-bargaining history between Local 1772and the bargaining committees that represented thevarying groups of glazing contractors did not showsufficient indication of a "clear consensual under-standing of all parties involved that a multi-employerunit was intended."The Regional Director further found that even if itcould be held that the Employers had engaged inmultiemployer bargaining in the past, letters from theEmployers to the Association revoking bargainingauthority constituted timely and unequivocal noticeof intent to withdraw from a multiemployer bargain-ing unit.3 The Regional Director further noted thePetitioner's acknowledgment of these notices.Petitioner contends that the long bargaining historyon a multiemployer basis supports a finding that theEmployers intended to continue to engage in suchbargaining and that the requested multiemployer unitisthereforeappropriate here. Petitioner furthercontends that the notices of intent to withdraw fromthe Associationwereineffective for the purposes ofwithdrawing from multiemployer bargaining. In thisregard,Petitioner contends that a multiemployerbargaining arrangement exists apart from the Associ-ation and that the Association was, in fact, neverauthorized by the Employers to bargain. Petitionerfurther contends that because the Employers' with-drawal notices were addressed to the Association,which was never authorized by the Employers tobargain for them, the withdrawals were ineffectiveand the negotiating committeeis stillauthorized tobargain for the Employers.Although we agree that there is a multiemployerbargaining history with respect to 6 or 8 of the namedEmployers, we nevertheless find that the multiem-Union's business representative to the Employers named inthe petition. TheEmployersopposed this motion.Bothof the above-describeddocumentshave been considered in our examinationof the wholerecord.Inasmuch asthe intent and meaning of the documents are clear from their respectivecontents,we denyPetitioner's motion.3Retail Associates,Inc.,120 NLRB 388, 391 (1958);The Evening NewsAssociation,Owner and Publisherof "The Detroit News,"154 NLRB 1494(1965). TAMPA BAY AREA GLAZING CONTRACTORS361ployer unit sought is inappropriate because theEmployers gave the Union clear and timely notice ofintent to withdraw from multiemployer bargaining.The record shows that prior to the expiration ofeach collective-bargaining agreement, the Employerswho wished to be represented jointly would elect ajointbargaining committee and delegate to thecommittee the authority to bargain in the upcomingnegotiations.The delegations of authority werelimited and expired, by the terms of the delegationagreement, within a stated period of time or upon thenegotiation of a new collective-bargaining agreement.The delegation of bargaining authority was, there-fore,ad hocwith respect to each contract to benegotiated and, because self-limiting, required norevocation to terminate the authority delegated.The 1974 authorization agreement delegating bar-gaining authority to a joint bargaining committee wasalso self-limiting.Eleven Employers signed the au-thorizations; two, Volunteer Glazing and SouthernWindow Erectors, subsequently ratified or adoptedthe agreement negotiated by the committee.The 1974 agreement included a provision for wagereopener discussions in 1975. Although written au-thorizations delegating bargaining authority to thecommittee for these discussions were not submittedin evidence, the uncontradicted testimony of ErnestM. Garrison, chairman of the negotiating committee,reveals that the same committee that negotiated theoriginal agreement participated in the wage reopenerdiscussions.InNovember 1974, between the time of thenegotiations of the 1974 contract and the commence-ment in mid-1975 of the wage reopener discussions,Tampa Bay Area Glazing Contractors Association,Inc.,was formed by a group of glazing contractors,many of whom signed the 1974 contract. One of itspurposes, as set forth in its bylaws, was to bargaincollectively for those Employers who authorized it todo so. There is no indication that the Association wasever actually authorized by any Employer to bargainfor it. However, the fact that most of the signatoriesto the 1974 agreement, including the bargainingcommittee members, were members of the Associa-tion, apparently led at least some of the Employers toconsider the bargaining committee to be a part of theAssociation.4 Furthermore, the tentative agreementproduced in the wage reopener discussions wasbetween the Association and Local 1772 and wassigned by Garrison for the "Tampa Bay Area GlazingContractors Association, Inc., Bargaining Commit-tee."And, although the union membership did notratify the tentative agreement, nothing in the recordindicates that the union leadership disputed orquestioned the apparent authority of the Associationto negotiate an agreement for the signatory Employ-ers.On the other hand, all of Garrison's letters to theUnion, before and after the signing of the tentativeagreement, were signed by Garrison for the Employ-er's negotiating committee and made no reference tothe Association.On June 28 and 29, 1976, approximately 6 monthsafter the union membership rejected the tentativeagreement discussed above, and more than 60 daysprior to the expiration of the 1974 contract, theEmployers who had authorized the bargaining com-mittee to bargain for them in 1974 sent individualletters to the Association revoking any authority theAssociation might have to bargain in their behalf withLocal 1772. Copies of this notice were sent to theUnion along with notification that each Companydesired to discontinue the existing collective-bargain-ing agreement upon its termination date, August 31,1976.On June 30, 1976, a few days before he received theabove communications, Roy Mabry, the businessrepresentative of Petitioner, sent to each Employerletters pursuant to Section 8(d) of the Act, notifyingthe Companies that the Union wished to meet andnegotiate changes in the agreement then in effect.Upon receipt of copies of the aforementioned lettersfrom the Employers, Mabry sent each of them a letteracknowledging their desire to discontinue the collec-tive-bargaining agreement and the revocation of thebargaining authority given to the Association. Ma-bry's letter concluded, "It is Local 1772's purpose toengage in good-faith collective bargaining with yourfirm toward the end that we agree upon a collective-bargaining agreement which will succeed the oneexpiring on August 31, 1976."Itiswell settled that the Board will find amultiemployer unit appropriate only where employ-ers evidence clear intent to participate in such abargaining arrangement .5 Here, previous agreementssigned by the Employers delegating bargaining au-thority to the Employers' negotiating committeeclearly limited the duration of the authority dele-gated. And, although the Employers had not explicit-ly authorized the Association to bargain for them,therewas, as discussed above, some confusionregarding the apparent authority of the Associationto do so. Consequently, when the Employers wishedto make clear their withdrawal from a multiemployerbargaining arrangement, it was to the Associationthat they addressed their revocation of authority. Thecopies of this notice sent to the Petitioner gave4For example, the testimony of Joe K. Silvernail, president of Silvernad5See e.g.,Greenhoot, Inc.,205 NLRB 250 (1973);The Kroger Co,148Glass&Manufacturing Co., indicates that he thought there was noNLRB 569 (1964);Francis L. Bennett and Haro/dJ Bennett,partners, d/b/adifference between the Association and the negotiating committee.Bennett Stone Company,139 NLRB 1422(1962). 362DECISIONSOF NATIONALLABOR RELATIONS BOARDPetitioner unequivocal and timely notice of suchwithdrawal. It is clear from Mabry's letter of July 6that he understood the Employers' intent to revokethe joint bargaining authority.Neither party disputes the principle that an employ-ermay withdraw from multiemployer bargaining ifthe intent to do so is clearly communicated to theUnion in a timely and unequivocal manner. Contraryto the contention of Petitioner, we find that suchintentionwas conveyed to the Union by each of theEmployers involved and that the Union understoodthe clear import of the notice of withdrawal. In viewof the foregoing, we further find that the necessaryconsent to participate in multiemployer bargaininghas not been established and therefore that a mul-tiemployerunit isnot appropriate here.Accordingly,we find appropriate the followingindividual units:Unit No. 1-All employees of VOLUNTEERGLAZING COMPANY, INC., working out of itsfacility located at 13110 60th Street, North Clear-water, Florida, employed by the Employer in theconstruction glazing craft, including drivers ofglazing installation trucks and glaziers utilized tounload glazing material at jobsites; but excludingoffice clerical employees,salesmen,guards, andsupervisors as defined in the Act.UnitNo. 2-All employees of SILVERNAILGLASS & MANUFACTURING CO., INC.,working out of its facility located at 2201 1stAvenue South, St. Petersburg, Florida, employedby the Employer in the construction glazing craft,including drivers of glazing installation trucks andglaziers utilized to unload glazing material atjobsites; but excluding office clerical employees,salesmen, guards, and supervisors as defined inthe Act.UnitNo. 3-All employees of SUNSTATEGLASS COMPANY working out of its facilitylocated at 4415 Cayuga, Tampa, Florida, em-ployed by the Employer in the constructionglazing craft, including drivers of glazing installa-tion trucks and glaziers utilized to unload glazingmaterial at jobsites; but excluding office clericalemployees, salesmen, guards, and supervisors asdefined in the Act.Unit No. 4-All employees of PPG INDUS-TRIES, INC., working out of its facility located at222 First Avenue South, St. Petersburg, Florida,employed by the Employer in the constructionglazing craft, including drivers of glazing installa-tion trucks and glaziers utilized to unload glazingmaterial at jobsites; but excluding office clericalemployees,salesmen,guards,and supervisors asdefined in the Act.Unit No. 5-All employees of PPG INDUS-TRIES, INC., working out of its facility located at137 South Tampa Street, Tampa, Florida, em-ployed by the Employer in the constructionglazing craft, including drivers of glazing installa-tion trucks and glaziers utilized to unload glazingmaterial at jobsites; but excluding office clericalemployees, salesmen, guards, and supervisors asdefined in the Act.UnitNo. 6-All employees of McMULLENGLASS, INC., working out of its facility locatedat 107 Hamiller, Tampa, Florida, employed by theEmployer in the construction glazing craft, includ-ing drivers of glazing installation trucks andglaziers utilized to unload glazing material atjobsites; but excluding office clerical employees,salesmen, guards, and supervisors as defined inthe Act.Unit No. 7-All employees of HARMON GLASSOF FLORIDA, INC., working out of its facilitylocated at 4780 Distribution Drive, Tampa, Flori-da, employed by the Employer in the constructionglazing craft, including drivers of glazing installa-tion trucks and glaziers utilized to unload glazingmaterial at jobsites; but excluding office clericalemployees,salesmen,guards, and supervisors asdefined in the Act.UnitNo. 8-All employees of CENTRALGLASS AND WINDOW working out of itsfacility located at 6575 80th Avenue North,PinellasPark, Florida, employed by the Employerin the construction glazing craft, including driversof glazing installation trucks and glaziers utilizedto unload glazing material atjobsites; but exclud-ing office clerical employees, salesmen, guards,and supervisors as defined in the Act.UnitNo. 9-All employees of CENTRALGLASS COMPANY, INC., working out of itsfacility located at 302 N. Ingram, Lakeland,Florida, employed by the Employer in the con-struction glazing craft, including drivers of glazinginstallation trucks and glaziers utilized to unloadglazing material at jobsites; but excluding officeclerical employees,salesmen, guards, and supervi-sors asdefined in the Act.Unit No. 10-All employees of CEE BEE GLASSSERVICE, INC., working out of its facilitylocated at 3661 63rd Avenue North, Pinellas Park,Florida, employed by the Employer in the con- TAMPA BAY AREA GLAZING CONTRACTORSstruction glazing craft, including drivers of glaz-ing installation trucks andglaziersutilized tounload glazing material at jobsites; but excludingoffice clerical employees,salesmen,guards, andsupervisors as defined in the Act.UnitNo. 11-All employees of CAPITOLGLASS SPECIALTIES, INC., working out of itsfacility located at 3430 Cypress Street, Tampa,Florida, employed by the Employer in the con-struction glazing craft, including drivers of glazinginstallation trucks andglaziersutilized to unloadglazing material at jobsites, but excluding officeclerical employees,salesmen, guards, and supervi-sors as defined in the Act.UnitNo. 12-All employees of AMERICANGLASS INDUSTRIES, INC., working out of itsfacility located at 3201 28th Street North, St.Petersburg, Florida, employed by the Employer in6As the Regional Director found,there was evidence to the effect thatone or moreof theEmployers herein didnot employa requisite complementof employees. The Boardhas held it is not empoweredto certifya bargainingrepresentativeor by otherprocedures require bargaining in a unit compnsingone employee and it therefore does not direct elections in such units.Sonoma-Mann PublishingCompany,172 NLRB 625 (1968);Teamsters Local363the construction glazing craft, including drivers ofglazing installation trucks and glaziers utilized tounloadglazingmaterial at jobsites, but excludingoffice clerical employees,salesmen,guards, andsupervisors as defined in the Act.UnitNo. 13-All employees of SOUTHERNWINDOW ERECTORS, INC., working out of itsfacility located at 1134 First Ave., North, St.Petersburg, Florida, employed by the Employer inthe construction glazing craft, including drivers ofglazing installation trucks and glaziers utilized tounload glazing material at jobsites, but excludingoffice clerical employees, salesmen, guards, andsupervisors as defined in the Act.[Direction of Elections andExcelsiorfootnoteomitted from publication.]Union No. 115 (The Vila-Barr Company),157 NLRB 588 (1966). Accordingly,if any Employer canestablish that in factits employeecomplement has beenpermanently decreased to one employee and it appearsthat suchsituationwill continue,a SupplementalOrdershall issue deletingsuch Employer fromthe election directed herein.Crispo Cake Cone Company, Inc,201 NLRB 309(1973).